 
 
I 
108th CONGRESS
2d Session
H. R. 5420 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2004 
Mr. Markey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide that funds received as universal service contributions under section 254 of the Communications Act of 1934 and the universal service support programs established pursuant thereto are not subject to certain provisions of title 31, United States Code, commonly known as the Antideficiency Act, for a period of time. 
 
 
1.Short titleThis Act may be cited as the Universal Service Antideficiency Suspension Act.
2.Application of certain title 31 provisions to universal service fund
(a)In generalDuring the period beginning on the date of enactment of this Act and ending on December 31, 2005, section 1341 and subchapter II of chapter 15 of title 31, United States Code, do not apply—
(1)to any amount collected or received as Federal universal service contributions required by section 254 of the Communications Act of 1934 (47 U.S.C. 254), including any interest earned on such contributions; nor
(2)to the expenditure or obligation of amounts attributable to such contributions for universal service support programs established pursuant to that section.
(b)Post-2005 fulfillment of protected obligationsSection 1341 and subchapter II of chapter 15 of title 31, United States Code, do not apply after December 31, 2005, to an expenditure or obligation described in subsection (a)(2) made or authorized during the period described in subsection (a).  
 
